Citation Nr: 0407215	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  03-06 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.  

2.  Entitlement to service connection for residuals, frozen 
feet.  

3.  Entitlement to service connection for residuals, 
bilateral leg injuries.

4.  Entitlement to service connection for stiff neck, 
vertebrae, nerve damage.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active service from February 1944 to May 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Pittsburgh, Pennsylvania Regional 
Office (RO).

Pursuant to the veteran's request, a hearing at the RO before 
a local hearing officer was held in July 2003.  A transcript 
of the hearing is in the file.


FINDINGS OF FACT

1.  No competent medical evidence has been submitted which 
links the veteran's current right shoulder disorder to any 
incident or injury, which occurred in service.  Arthritis of 
the right shoulder is not shown until years after service and 
is not otherwise shown to be related to service.

2.  The veteran does not have residuals of frozen feet 
attributable to military service or to any incident of active 
duty.  

3.  A chronic disability of the legs was not diagnosed or 
otherwise demonstrated until many years after service.

4.  A chronic neck disability was not diagnosed or otherwise 
demonstrated until many years after service, and no medical 
evidence has been submitted linking the veteran's neck 
disability to service.  In service findings were acute and 
transitory.  Arthritis was first shown many years after 
separation from service.


CONCLUSIONS OF LAW

1.  A right shoulder disorder was not incurred in or 
aggravated by active service, and arthritis may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West. 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2003).

2.  Residuals of frozen feet were not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2003).

3.  Residuals, bilateral leg injuries were not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2003).

4.  Stiff neck, vertebrae, and nerve damage were not incurred 
in or aggravated by the veteran's active military service and 
arthritis may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  In this case it was essentially held that the notice 
and assistance provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) should be provided to a claimant prior to 
any adjudication of the claim.  In this case, the veteran 
filed his claims for entitlement to service connection in 
July 2000.  Notice and assistance provisions of the VCAA were 
provided in correspondence issued in April 2001.  In an 
August 2001 rating decision, the RO adjudicated the claims on 
appeal.  

As will be discussed below, the VCAA provisions have been 
considered and complied with, to the extent applicable to 
these issues.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case or to cause injury to the claimant.  As such, the Board 
concludes that any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096, substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2001).  The changes in law have 
amended the requirements as to VA's development efforts in 
this case, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001), 
overruled in part on other grounds, Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide a claimant 
who files a substantially complete application for VA 
benefits.  The regulations also provide guidelines regarding 
VA's duties to notify claimants of necessary information or 
evidence and to assist claimants in obtaining evidence.  The 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  See also VAOPGCPREC 7-2003 (Nov. 19, 2003), as to 
retroactivity of the VCAA regulations.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the appellant's claim file, to ascertain whether remand to 
the RO is necessary in order to assure compliance with the 
new legislation.  It is noted that the development of medical 
evidence appears to be complete.  By virtue of the February 
2003 Statement of the Case (SOC) and cover letter, September 
2003 Supplemental Statement of the Case (SSOC), the April 
2001 correspondence, and associated correspondence issued 
since the appellant filed his claims, the appellant has been 
given notice of the information and/or medical evidence 
necessary to substantiate his claims.  He was advised that, 
if he adequately identified relevant records with names, 
addresses, and approximate dates of treatment, the RO would 
attempt to obtain evidence on his behalf.  

The RO also advised the appellant of the evidence obtained 
and considered in deciding his claims, in the SSOC issued in 
September 2003.  In addition, the appellant was advised of 
the specific VCAA requirements in the April 2001 
correspondence and February 2003 SOC.  It thus appears that 
all obtainable evidence identified by the veteran relative to 
his claims has been obtained and associated with the claims 
folder, and that he has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting VA 
must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (requiring that the 
Board identify documents in file providing notification which 
complies with the VCAA).  

The Board is aware that, in a decision promulgated in 
September 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the Court 
of Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) (2003) 
as inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
But see Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. §§ 5102, 5103).

In the present case, the April 2001 correspondence and 
February 2003 SOC informed the appellant of the types of 
evidence, which would be necessary to substantiate his 
claims, and the RO obtained certain medical records and 
opinions pertinent to the appellant's claims.  The additional 
evidence was duly considered by the RO when it issued the 
September 2003 SSOC.  

Inasmuch as the appellant has had more than ample time during 
the pendency of this matter in which to submit supportive 
information, evidence, and argument, and has in fact done so, 
the holding of the Federal Circuit in its decision in PVA, 
supra, has been fulfilled.  In any event, the recently 
enacted statute, Public Law No. 108-183, has essentially 
reversed the holding in the PVA case.

Therefore, the Board finds that no useful purpose would be 
served in remanding this matter for more development or 
procedural steps.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  See also Kuzma v. 
Principi, 341 F.3d 1237, (Fed. Cir. 2003).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002).

I.  Service connection for right shoulder disorder

The veteran's service medical records are negative for 
complaints, treatment, or diagnosis for a right shoulder 
disorder.  The service records show hospitalization for 
lymphadenitis of the left neck and nasopharyngitis.  This 
appears to have resolved with treatment.  The veteran's May 
1946 separation examination showed no musculoskeletal 
defects.  

Private medical records dated in 1982 show that the veteran 
was seen with complaints of left shoulder pain.  The 
diagnosis was bursitis, left shoulder.  He was also diagnosed 
with carpal tunnel syndrome, left. 

Records dated in January 1995 contain a notation that the 
veteran had an old neck problem from an accident ten years 
prior from putting up a barn roof and a frozen shoulder on 
the right side for as many years.  

Private medical records dated from February 1996 to May 2000 
show that the veteran was seen with numerous complaints of 
right shoulder pain and stiffness.  The diagnosis was 
degenerative joint disease and torn rotator cuff.  He also 
participated in physical therapy.  

VA treatment records dated from July 1998 to November 2000 
show that the veteran was seen with complaints of right 
shoulder pain.  

During his July 2003 personal hearing, the veteran testified 
that he injured his right shoulder while out on a night 
infiltration course.  He recalled that incident occurred when 
he ran into a tree or when hit by a rifle butt.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).  If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2003).

For certain enumerated disabilities including arthritis, 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service, even though there is no evidence 
the disease existed during service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2003). 

In the present case, the veteran's service medical record 
including his separation examination revealed no right 
shoulder disorder.  After his separation from active service, 
there was no complaint, treatment, or diagnosis of any right 
shoulder disorder until 1995, forty-nine years later.  
Additionally, a review of the claims file, revealed a post-
service injury of the right shoulder.  And, clearly, with all 
due respect for the veteran's contentions, there is no 
competent evidence of arthritis, right shoulder within the 
presumptive one-year period after his separation from active 
military service.  

The Board thus points out that while clinical evidence 
confirms that the veteran does indeed have degenerative joint 
disease, right shoulder, it does not present any competent 
opinion linking such to the veteran's military service, or to 
any events therein.  There is nothing in the veteran's claims 
folder, other than his contentions, which would tend to 
establish a medical link between any incident of service and 
the onset of arthritis, right shoulder.  However, he is not 
shown to have any particular medical expertise and is 
therefore not competent to express an authoritative opinion 
regarding any medical causation of his disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1992); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The weight of the competent medical evidence demonstrates 
that the veteran's right shoulder disorder to include 
degenerative joint disease was not present in service or for 
many years later, and was not caused by any incident of 
service.  As the evidence preponderates against the claim for 
service connection for arthritis, the benefit-of- the-doubt 
rule does not apply, and the claim must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

II.  Service connection for residuals, frozen feet

The veteran argues that he has residuals of frozen feet as a 
result of his service.  A review of his oral and written 
statements shows that he asserts that he was treated for 
frostbitten feet during active service.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 11110; 38 
C.F.R. § 3.303.

The veteran's service medical records are negative for any 
treatment, complaints, or diagnosis regarding frostbite of 
the feet.  The May 1946 separation examination showed normal 
feet.  

As for the relevant post-service medical evidence, private 
and VA treatment records are negative for any complaints or 
treatment pertinent to residuals of frozen feet.  Moreover, 
the veteran testified that no medical professional has 
diagnosed him with residuals of frozen feet.  

The Board finds that the claim must be denied.  The veteran's 
service medical records, discussed supra, do not show 
treatment for cold exposure at any time.  His feet were 
clinically evaluated as normal in his May 1946 separation 
examination report.  The Board further notes that under 38 
U.S.C.A. § 1110, it is essential that there be a current 
disability in order to establish service connection.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  In this case, 
there is no competent evidence showing that the veteran 
currently has disorders of the feet, which are residuals of 
frozen feet or cold exposure.  

Furthermore, even assuming that the veteran was shown to have 
sustained some cold exposure, possibly even in combat 
situations, there is still no basis for allowing this case.  
To grant service connection, as noted, there would need to be 
ascertainable residuals.  Here the service separation 
examination did not reveal a history of or findings of cold 
injury or the residuals thereof.  Moreover, there is no 
current showing of any cold injury residuals.  Thus, assuming 
that the veteran did sustain some freezing of the extremities 
in service, there appears to have been resolution of the 
symptoms and manifestations.  Therefore, the Board finds that 
the evidence preponderates against the claim for service 
connection for residuals of frozen feet, and that service 
connection for residuals of frozen feet is not warranted.  
See 38 C.F.R. § 3.303.

The Board has considered the oral and written testimony of 
the veteran, who has asserted that the claimed condition is 
related to his service.  However, as a layperson, the veteran 
is not competent to give an opinion requiring medical 
knowledge such as involved in making diagnoses or explaining 
the etiology of a condition.  Espiritu v. Derwinski , 2 Vet. 
App. 492 (1992).  The Board considered the applicability of 
"benefit of the doubt" doctrine, however, the record does 
not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of these 
matters on that basis.  38 U.S.C.A. § 5107(b).



III.  Service connection for residuals, bilateral leg 
injuries

A review of the service medical records revealed that in June 
and July 1945 the veteran received treatment for an acute 
abscess, left leg.  Initially, the cause was noted to be 
undetermined.  Afterwards, the records reflect that the ulcer 
developed due to irritation of the combat boot.  The record 
is negative for treatment for bilateral leg injuries due to a 
fall.  The May 1946 separation examination is negative for 
musculoskeletal defects.  

Private medical records dated in 1996 show that the veteran 
was seen with complaints of severe achy pain in the hips that 
radiated into the right lower extremity.  Records also 
reflect that he participated in physical therapy in order to 
reduce low back pain and right leg pain.  

In a statement dated in September 2000, a former comrade 
recalled an incident in April or March 1945 when the veteran 
inadvertently fell into a cesspool.  

Private medical records dated in September 2000 showed that 
the veteran had varicose veins in his right leg.  Records 
dated in 2000 showed swelling of the right leg.  

During his July 2003 personal hearing, the veteran testified 
that he sustained injuries to both legs when he fell into a 
cesspool around the time of the Battle of the Bulge.  He was 
hospitalized and treated with penicillin.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
a condition as to which, under The United States Court of 
Appeals for Veterans Claims (Court) case law, lay observation 
is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  
In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2003).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation in such service.  38 U.S.C.A. § 
1154(b) (2003); 38 C.F.R. § 3.304(d) (2003).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for residuals, 
bilateral leg injuries.  In this regard, the Board notes that 
the only evidence in the veteran's service medical record 
indicating that he had any disability of the legs in service 
is noted in the June and July 1945 reports indicating acute 
abscess, left leg.  No further treatment is shown for that 
abscess, which the Board therefore finds to have been acute 
and transitory, and to have resolved without residuals.  The 
Board also notes the report of the veteran's separation 
examination, dated May 1946, which revealed no 
musculoskeletal defects.  The Board also notes that no 
medical evidence has been received at the Board dated any 
earlier than 1990s, approximately 44 years after service, to 
indicate that the veteran complain and was treated for a leg 
disorder.  Significantly, at that time he complained of right 
leg pain in conjunction with right hip pain with subsequent 
total hip replacement.  The in-service treatment was for the 
left leg.  

The Board does recognize that, while there is no evidence in 
the veteran's claims file to indicate that he suffered an 
injury to his legs due to fall in cesspool, which he 
attributes his current leg disability to, 38 U.S.C.A. § 
1154(b) does provide that satisfactory lay or other evidence 
that an injury incurred in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation in such service.  However, the 
veteran has alleged that this incident took place on June 27, 
1945.  In reviewing the veteran's service medical records, 
there is a notation that has been made for June 27, 1945, 
indicating that the veteran was treated for abscess, left 
leg.  If the veteran, on this date, suffered injuries to both 
legs, the Board finds that, since clearly medical records 
were being kept on that date, there should be extant service 
medical records indicating that he also injured his legs on 
that day.  In other words, the Board does not find it 
consistent with the veteran's conditions of service that he 
had injuries to his legs on that date, and no record was made 
of these injuries, when records were clearly being kept on 
that date of other medical problems pertaining to the 
veteran.  Therefore, in this case, even if the veteran could 
be considered to be engaged in combat on this date, the Board 
does not find that lay evidence, that is, the statements of 
the veteran, to be sufficient evidence that the veteran 
received such an injury, and that therefore 38 U.S.C.A. § 
1154(b) does not apply.  Further, it is noted that the 
separation examination contained no pertinent complaints and 
that the clinical evaluation of the musculoskeletal system 
revealed normal findings.  Thus, no residuals are identified.

Therefore, the Board is of the opinion that the great weight 
of the evidence in this case tends to indicate that the 
veteran's claimed bilateral leg disorder is not due to 
service.  As the evidence preponderates against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

IV.  Service connection for stiff neck, vertebrae, and nerve 
damage

A review of the service medical records show that the veteran 
was hospitalized from August to September 1944 due to 
lymphadenitis, acute, nonsuppurative, non-venereal, moderate, 
neck, left and nasopharyngitis, catarrhal, acute.  This 
appears to have resolved with treatment.  The veteran's May 
1946 separation examination showed no musculoskeletal 
defects.  

Private medical records dated in May 1982 show that the 
veteran was seen with complaints of neck pain.  He was 
advised of cervical spondylosis with calcific bursitis.  

Records dated in January 1995 contain a notation that the 
veteran had an old neck problem from an accident ten years 
prior from putting up a barn roof.  X-rays taken in January 
1996 show degenerative disc disease, cervical spine.  The 
veteran was seen in February 1996 and gave a history of 
stiffness in the neck.  

VA treatment records dated from 1997 to 2000 show  that the 
veteran was seen with complaints of neck pain.  He gave a 
history of injury to the neck during service, but all of his 
records were burned in a fire.  The diagnosis was 
osteoarthritis, generalized.  

During his July 2003 personal hearing, the veteran testified 
that he sustain an injury to his neck while out on the 
infiltration course.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).  If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2003).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2003). 

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for stiff neck, 
vertebrae, and nerve damage.  In this regard, the Board notes 
that the only evidence in the veteran's service medical 
record indicating that he had any disability pertinent to 
neck in service is noted in the August and September 1944 
reports indicating treatment for acute lymphadenitis and 
acute nasopharyngitis.  No further treatment is shown for 
that these disorders, which the Board therefore finds to have 
been acute and transitory, and to have resolved without 
residuals.  The Board also notes the report of the veteran's 
separation examination, dated May 1946, which revealed no 
musculoskeletal defects.  The Board also notes that no 
medical evidence has been received at the Board dated any 
earlier than 1982, approximately 36 years after service, to 
indicate that the veteran complain and was treated for 
stiffness of the neck.  

The Board thus points out that while clinical evidence 
confirms that the veteran does indeed have a neck disorder, 
it does not present any competent opinion linking such to the 
veteran's military service, or to any events therein.  There 
is nothing in the veteran's claims folder, other than his 
contentions, which would tend to establish a medical link 
between any incident of service and the onset of cervical 
spondylosis or degenerative disc disease, cervical spine.  
However, he is not shown to have any particular medical 
expertise and is therefore not competent to express an 
authoritative opinion regarding any medical causation of his 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1992); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

The Board finds that he application 38 U.S.C.A. § 1154(b) 
does not apply, since by the veteran's own testimony he was 
engaged in a training course and not combat.  Moreover, the 
Board does not find the veteran's statements to be consistent 
with his conditions of service that he sustained an injury to 
the neck in on August 19, 1944, and no record was made of 
this injury, when records were clearly being kept on that 
date of other medical problems pertaining to the veteran, 
i.e. acute lymphadenitis and acute nasopharyngitis.  

The weight of the competent medical evidence demonstrates 
that the veteran's current neck disorder was not present in 
service or for many years later, and was not caused by any 
incident of service.  Moreover, the first notation of 
arthritis is many years after separation, and without opinion 
that it is related to service.  As the evidence preponderates 
against the claim for service connection the benefit-of- the-
doubt rule does not apply, and the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right shoulder disorder is denied.  

Service connection for residuals of frozen feet is denied.

Service connection for residuals, bilateral leg injuries.  

Service connection for stiff neck, vertebrae, and nerve 
damage.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



